Citation Nr: 9923058	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for an allergy 
condition.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased rating for the appellant's 
service-connected lumbosacral strain with spondylolisthesis 
and degenerative changes, currently rated 40 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty for a total of almost 12 
years between 1953 and 1967.  

Service connection is also in effect for high frequency 
hearing loss, and the disability is assigned a noncompensable 
disability rating, effective from 1980.  In 1993 the 
appellant filed a claim for, inter alia, an increased rating 
for that disability.  The claim was denied in June 1994 and 
the veteran was apprised of that decision.  He did not appeal 
it.  In a Department of Veterans Affairs (VA) Form 9, Appeal 
to Board of Veterans' Appeals, filed in October 1998 the 
veteran stated he was unable to hear at work.  In the VA Form 
9 received in January 1999 the veteran again referred to the 
hearing problems he encounters at work.  Accordingly, the 
Board has no jurisdiction to conduct appellate review of that 
claim, but refers it to the Regional Office (RO) for 
appropriate action.  Ledford v West, 136 F. 3d 776, 779-80 
(Fed. Cir. 1998); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

At the hearing before the undersigned, the appellant reported 
that he was told by a physician that his service-connected 
back disability caused his bowel and bladder problems.  A 
claim of entitlement to service connection for bowel and 
bladder problems secondary to the appellant's service-
connected back disability has not been adjudicated, nor has a 
notice of disagreement addressing the failure to adjudicate 
that claim been filed, and that claim is also referred to the 
RO.  The Board also notes that in the VA Form 9 received in 
January 1999, the appellant claimed that he suffers a stomach 
disorder as the result of medicine he had to take to treat 
his arthritis.  That statement could reasonably be construed 
to be a claim of entitlement to service connection for a 
current stomach disability secondary to the veteran's 
service-connected lumbosacral strain with spondylolisthesis 
and degenerative changes.  As that claim has not been 
adjudicated, nor has the veteran expressed disagreement with 
a failure to adjudicate it, the Board hereby refers it to the 
RO for appropriate action.  

The claim of entitlement to TDIU is addressed in the REMAND 
portion of this document.


FINDINGS OF FACT

1.  Competent medical evidence that the appellant has an 
allergy condition due to service has not been submitted.

2.  Competent medical evidence that the appellant has a left 
knee disability due to service has not been submitted.  

3.  The veteran currently suffers from symptoms attributable 
to his service-connected lumbosacral strain that include 
persistent symptoms compatible with some evidence of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and other neurological findings, together with 
functional loss due to pain with advancing degenerative 
changes.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
allergy condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  A disability rating of 60 percent is warranted for the 
veteran's service-connected lumbosacral strain with 
spondylolisthesis and degenerative changes.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

The appellant argues that he first incurred an allergy 
condition that caused sinus problems while serving on active 
duty, and that he was treated for that condition on active 
duty but as he was a flight crewman, such treatment was not 
noted in his medical records because it might interfere with 
his authorization to fly.  He also argues that he incurred a 
left knee injury due to unusual wear and tear on his knees 
that occurred because, as a flight crewman, he was required 
to kneel in an aircraft for long periods of time while 
bearing substantial weight on his back.  

The appellant's service medical records contain no 
indications of complaints of or treatment for knee or allergy 
problems.  He was treated on two occasions in 1960 for a 
cold.  In all of the Reports of Medical History in the 
appellant's service medical records the appellant reported no 
history of sinusitis, hay fever, joint deformity or "trick" 
or locked knee, but did mention a history of asthma as a 
child.  His March 1967 separation examination characterized 
his nose, sinuses and lower extremities as normal.  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any appellant thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  Some disabilities, such as 
arthritis, may be presumed service-connected if, although not 
present during service, they are present to a compensable 
degree within one year following service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.). 

Allergy condition
The appellant argues that he currently suffers from an 
allergy condition that began in service and caused problems 
with his sinuses.  In a VA Form 21-4138, Statement in Support 
of Claim, dated in February 1991 he stated that "[a]lso on 
record is the flight physicals that were conducted every six 
months indicating . . . allergy treatments."  At his hearing 
before a hearing officer at the RO in December 1995 he 
testified that during service at Camp Pendleton his forehead 
suddenly became very painful and he had a yellow nasal 
discharge.  He went to sick bay, where a first class corpsman 
slapped him in the face and told him to get back to his 
company.  He did so, and eventually a company commander took 
him back to sick bay where he was administered a shot that 
cleared up the problem.  Since then, the appellant reported, 
he has had recurring problems with allergic rhinitis.  At his 
hearing before the undersigned in May 1999 he also testified 
that he suffered in service from symptoms that were so severe 
his sinuses were swollen and he could not function so he was 
given a shot that cleared up the symptoms immediately.  He 
asserted that he continued to receive treatment in service 
for sinusitis or allergic rhinitis.  The appellant's service 
medical records contain no documentation of those complaints 
or treatment, however.  

A September 1992 medical record contains diagnostic 
impressions that include hay fever and sinusitis, so the 
first step of the Caluza test of well-groundedness has been 
met.  There is no competent medical evidence of record of the 
existence of either a sinus or an allergy condition in 
service, however, nor is there a competent medical opinion 
attributing a post-service sinus or allergy condition to 
service.  Although the appellant asserts that he incurred an 
allergy condition in service that became a disability, and 
that is still present, as a layperson he is qualified only to 
provide competent evidence of the symptoms he experienced, 
not of the diagnosis of an in-service disease or injury, or 
of a nexus between a current diagnosis and an in-service 
disease or injury.  Falzone v. Brown, 8 Vet. App. 398 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no competent evidence that the appellant had allergy or sinus 
disabilities in service, or that the current allergy or sinus 
conditions are related to service, the second and third steps 
of the Caluza test have not been met, and the Board finds 
that the appellant has not submitted a plausible claim of 
entitlement to service connection for an allergy condition.  
Accordingly, that claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

Knee disability
The appellant also seeks service connection for a left knee 
disability.  He asserts that repeated heavy use of his knees, 
particularly his left knee, when performing his duties as a 
flight crewman caused wear and tear on his left knee that 
caused a current disability.  He submitted a statement from a 
fellow flight crewman that corroborates his description of 
the heavy use to which their knees were subjected in service.  
His service medical records, however, are devoid of any 
mention of complaints of or treatment for a left knee 
problem.  There is no medical evidence of the existence of a 
left knee disability until 1993, when a March 24, 1993, x-ray 
report was interpreted to reveal moderate joint effusion, 
synovial osteochondromatosis with multiple potential intra-
articular loose bodies, probable osteochondral fracture 
involving the articular surface of the patella, and mild 
degenerative spurring. 

A March 30, 1993, VA x-ray identifies the knee viewed as the 
right knee, but the appellant indicated it was actually the 
left knee, so it appears that x-ray report contains a 
typographical error and in fact discusses findings relative 
to the left knee.  Those findings include an impression of 
mild early degenerative joint disease and questionable loose 
bodies.  An August 1995 private medical record described a 
left knee aspiration and joint injection procedure performed 
on the appellant.  Based on the foregoing, there is competent 
evidence of a current disability of the left knee and the 
first requirement of the Caluza test has been met.  

Nowhere in the medical records discussing a current left knee 
disability, including degenerative joint disease, is there an 
opinion addressing whether the appellant had a left knee 
disability in service, or within one year following service.  
Likewise, there is no competent medical evidence of a nexus 
between a current disability and service.  The appellant 
asserts that he has a current disability as the result of his 
activities in service.  He could certainly attest to the 
symptoms suffered in service, although he has not alleged 
any, and to the occurrence of the activities that he engaged 
in that he asserts caused a current disability, but as a 
layperson he is not competent to provide a diagnosis of an 
in-service disease or injury, or of a nexus between a current 
diagnosis and an in-service disease or injury.  Falzone; 
Espiritu.  As the record contains no competent opinion 
evidence regarding the second and third steps of the Caluza 
test, there is no support for a conclusion that the claim of 
entitlement to service connection for a left knee disability 
is plausible.   38 U.S.C.A. § 5107(a).  


Increased rating 

The appellant was awarded service connection for lumbosacral 
strain with spondylolisthesis of L5 and S1 and joint space 
narrowing at L3 through S1 in 1980.  That disability is 
currently rated 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The appellant argues that his low back 
disability has become more disabling and should be rated more 
than 40 percent disabling, so it appears that claim for an 
increased rating is well grounded and VA has a duty to assist 
him.  38 U.S.C.A. § 5107(a).  

VA has adopted a schedule of ratings of reductions in earning 
capacity from specific injuries.  The ratings shall be based, 
as far as practicable, upon the average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155.  Disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  The functional loss may be due 
to pain, supported by adequate pathology and evidence by the 
visible behavior or the claimant undertaking the motion.  38 
C.F.R. § 4.40.  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Some factors considered 
include pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  When a question 
arises as to which of two evaluations shall be assigned to a 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA's rating schedule identifies specific injuries, and 
provides rating criteria used to evaluate the level of 
impairment attributed to a particular disability.  The 
veteran's current 40 percent rating under Diagnostic Code 
5295, lumbosacral strain, is the highest rating available 
under that Diagnostic Code.  As it considers the veteran's 
claim for an increased rating, the Board will review other 
Diagnostic Codes that might afford a higher rating for the 
veteran's service-connected low back disability.  

The veteran suggested in a VA Form 9 received in January 1999 
that his back disability should be rated under Diagnostic 
Codes 5286 (Spine, complete bony fixation of), 5292 (Spine, 
limitation of motion of, lumbar), or 5293 (Intervertebral 
disc syndrome).  The Board will consider those Diagnostic 
Codes in light of the veteran's claim for a higher disability 
rating, as well as the only other Diagnostic Code for rating 
disability of the spine that provides a 100 percent rating, 
Diagnostic Code 5285 (Residuals of fracture of vertebra).  

The rating criteria for Diagnostic Code 5286 provide a 60 
percent rating when there is complete ankylosis at a 
favorable angle, and a 100 percent rating when there is 
complete bony fixation at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
That Diagnostic Code is not for application here, as neither 
the medical evidence nor the veteran's complaints reflect 
symptoms comparable with complete bony fixation.  

The rating criteria for Diagnostic Code 5292 provides no 
rating higher than the 40 percent rating currently in effect 
under Diagnostic Code 5295, so additional consideration under 
that Diagnostic Code is not appropriate.  

Diagnostic Code 5285 provides a rating of 100 percent for 
symptoms comparable with fracture of vertebra with cord 
involvement, bedridden or requiring long leg braces.  The 
evidence in this case does not suggest the veteran suffers 
impairment comparable with those criteria, however.  
Accordingly, a 100 percent rating under that Diagnostic Code 
is not warranted.  

The rating criteria for Diagnostic Code 5293, intervertebral 
disc syndrome, provide a 60 percent rating for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  In this case, the medical evidence 
includes a March 1993 x-ray report that contains an 
impression of spondylolysis with spondylolisthesis with 
marked degenerative joint disease of the lumbosacral joint 
space, and moderate osteoarthritis.

A May 1995 examination revealed palpable paralumbar 
spasticity bilaterally, and knee and ankle jerks that were 1+ 
hypoactive, but equal bilaterally.  A December 1997 magnetic 
resonance imaging (MRI) revealed, inter alia, at level L4-L5 
a 4 mm diffuse posterior disc protrusion that contoured the 
thecal sac but did not result in significant spinal stenosis, 
but did result in moderate right and moderate to severe left 
encroachment upon the inferior recesses of the neural 
foramina.  The diagnostic impressions were transitional 
vertebra at the lumbosacral junction; multilevel degenerative 
disc disease; and no evidence of significant spinal stenosis.  
Among the impressions provided following an MRI performed in 
March 1998 was a bulging disc at L4-L5 with no significant 
narrowing of the spinal canal.  There were bilateral facet 
osteoarthritic changes with bony spur formation.  At the L5-
S1 level there was noted minimal anterolisthesis L5 on S1 
with pseudo-bulge formation.  There was a right anterior 
osteophyte formation at adjoining terminal endplates at L5-S1 
with moderate right neuroforamen narrowing.  Bilateral facet 
osteoarthritic changes were noted.  The anterior-posterior 
diameter of the thecal sac measured 1.2 cm and was felt to 
represent moderate narrowing of the spinal canal.  Upon 
examination, the diagnosis was degenerative joint disease of 
the lumbar spine with neurologic deficits of radiculopathy 
and decreased sensation, with weakness of both quadriceps 
partially based on the pain elicited during attempted 
straight leg raising.  

A July 1998 VA compensation and pension examination reported 
complaints of constant low back pain that radiated to the 
lower extremities in the form of numbness, and that the 
veteran alleged he drags both feet, and was only able to 
stand approximately 30 minutes.  Upon examination the veteran 
exhibited normal gait, and a normal motor examination with no 
evidence of clonus or Hawkin's sign.  He did have decreased 
sensation of the left dorsal and medial foot, but no evidence 
of atrophy.  The lumbar spine exhibited full range of motion.  
The assessment was lumbar degenerative disc disease and Grade 
I spondylolisthesis.  The examiner added that the veteran 
suffers functional loss secondary to pain with advancing 
degenerative changes of the lumbar spine as well as early 
spinal stenosis of the lumbar spine.  His condition will 
likely worsen.  

The medical evidence reveals that the veteran currently has 
lumbosacral strain with degenerative changes that include 
degenerative disc disease and early spinal stenosis.  He 
suffers persistent symptoms that include sciatic neuropathy 
with pain and demonstrable muscle spasm.  He has complained 
of lower extremity numbness, and upon examination knee and 
ankle jerks were abnormally decreased.  The veteran's 
complaints of pain are not inconsistent with the current 
medical record, and his statements in that regard are 
credible.  

After considering all the evidence of record, including the 
medical evidence and the veteran's assertions regarding the 
manifestations of his service-connected lumbosacral strain 
with spondylolisthesis and degenerative changes, and the 
applicable laws and regulations, the Board finds that the 
appropriate Diagnostic Code for rating the level of the 
veteran's impairment is Diagnostic Code 5293.  The Board also 
concludes that under that Diagnostic Code a 60 percent 
disability rating more nearly approximates the veteran's low 
back disability picture at this time, and that a rating of 
more than 60 percent is not warranted under any other 
Diagnostic Code at this time.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a (1998).  


ORDER

1.  Service connection for an allergy condition is denied.  

2.  Service connection for a left knee disability is denied.  

3.  An increased rating of 60 percent  for the veteran's 
service-connected lumbosacral strain with spondylolisthesis 
and degenerative changes is granted.  



REMAND

In light of the Board's decision assigning an increased 
rating for the veteran's service-connected back disability, 
additional action is necessary with regard to the veteran's 
TDIU claim.  At a November 1997 examination, it was reported 
that the veteran was unable to do any sort of physical labor.  
The record reflects that the appellant has been receiving 
disability benefits from the Social Security Administration 
(SSA) since 1996.  Although the document notifying the 
appellant of that award is in the claims folder, it does not 
appear that an attempt has been made to identify and obtain, 
if any, relevant evidence relied upon by the SSA in arriving 
at that determination of disability.  A determination 
regarding disability made by the SSA is not binding on VA; 
however, it is possible that the evidence relied upon by the 
SSA in reaching its determination may be relevant to VA's 
determination regarding TDIU.  Accordingly, an attempt should 
be made to obtain any relevant documentation from the SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Medical 
evidence is also necessary to assist VA in making a 
determination with regard to what effect, if any, the 
veteran's service-connected disabilities have on his ability 
to obtain and retain employment.  

Accordingly, this matter must be REMANDED for the following 
action:  

1.  The RO should obtain any relevant 
documents from the SSA and associate 
those documents with the veteran's claims 
folder.  

2.  The appellant should be afforded the 
opportunity for an examination by an 
appropriate specialist to identify the 
symptoms and manifestations of all of his 
service-connected disabilities.  The 
examiner should differentiate, to the 
extent possible, the symptoms and 
manifestations attributable to the 
veteran's service-connected low back 
disability and his nonservice-connected 
cervical spine disability so that when 
rating activity is conducted, the 
adjudicators will be able to assess the 
level of disability attributable to the 
veteran's service-connected back 
disability.  All pertinent findings must 
be reported in writing.  The examiner 
must also provide an opinion as to the 
effect the service-connected disabilities 
have on the veteran's ability to maintain 
and retain gainful employment.  The 
examiner must be provided with the 
appellant's claims folder for review 
prior to completion of his written report 
so that the examination will be based 
upon an informed history of the 
appellant's symptoms and diagnoses.  The 
examiner's report must make it clear that 
the veteran's claims folder was reviewed 
and the relevant materials therein were 
considered prior to completion of the 
report.  

3.  Following completion of all 
development deemed by the RO to be 
necessary to fulfill VA's duty to assist 
the appellant, the claim of entitlement 
to a TDIU should be adjudicated.  The 
adjudication must include an explanation 
of the bases for the selection of the 
diagnostic codes used to assess the 
levels of the various disabilities that 
are present.  

Following completion of the requested action, the matter 
should be returned to the Board, if appropriate.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action with regard to the remanded 
claims unless otherwise notified.  

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

